Revolving Note

$71,500,000.00 June 30, 2011

For Value Received, the undersigned (the “Borrower”), hereby promises to pay to
the order of KeyBank National Association (the “Lender”), on the Maturity Date
(as defined in the Credit Agreement referred to below) the principal amount of
Seventy-One Million Five Hundred Thousand and No/100 Dollars ($71,500,000.00),
or such lesser principal amount of Loans (as defined in the Credit Agreement
referred to below) payable by Borrower to Lender on such Revolving Credit
Termination Date under that certain Credit Agreement, dated as of June 30, 2011,
among Borrower, Lenders from time to time party thereto, KeyBank National
Association, as Agent and a Lender (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined).

Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates, and payable at such
times as are specified in the Agreement.

All payments of principal and interest shall be made to Agent for the account of
Lender in United States dollars in immediately available funds at Agent’s
Principal Office.

If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the
Post-Default Rate set forth in the Agreement.

This Revolving Note is one of the “Revolving Credit Notes” referred to in the
Agreement. Reference is hereby made to the Agreement for rights and obligations
of payment and prepayment, events of default and the right of Lender to
accelerate the maturity hereof upon the occurrence of such events. Revolving
Credit Loans made by Lender shall be evidenced by one or more loan accounts or
records maintained by Lender in the ordinary course of business. Lender may also
attach schedules to this Revolving Credit Note and endorse thereon the date,
amount and maturity of its Revolving Credit Loans and payments with respect
thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

Borrower agrees to pay all collection expenses, court costs and attorney costs
(whether or not litigation is commenced) which may be incurred by Lender in
connection with the collection or enforcement of this Revolving Credit Note, all
as further set forth in the Agreement.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to be
duly executed on the date first above written.

Grubb & Ellis Healthcare REIT II Holdings, LP

By Grubb & Ellis Healthcare REIT II, Inc.,
Its General Partner

By: /s/ Shannon K S Johnson
Printed Name: Shannon K S Johnson
Its: Chief Executive Officer


